
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


150 CALIFORNIA STREET
SAN FRANCISCO, CALIFORNIA

OFFICE LEASE AGREEMENT

BETWEEN

EOP-150 CALIFORNIA STREET, L.L.C., a Delaware limited liability company
("LANDLORD")

AND

TENFOLD CORPORATION, a Delaware corporation
("TENANT")

--------------------------------------------------------------------------------

TABLE OF CONTENTS

I.   Basic Lease Information   1 II.   Lease Grant   2 III.   Adjustment of
Commencement Date; Possession   2 IV.   Rent   3 V.   Compliance with Laws; Use
  8 VI.   Security Deposit   8 VII.   Services to be Furnished by Landlord   8
VIII.   Leasehold Improvements   9 IX.   Repairs and Alterations   10 X.   Use
of Electrical Services by Tenant   12 XI.   Entry by Landlord   12 XII.  
Assignment and Subletting   13 XIII.   Liens   14 XIV.   Indemnity and Waiver of
Claims   15 XV.   Insurance   15 XVI.   Subrogation   16 XVII.   Casualty Damage
  16 XVIII.   Condemnation   17 XIX.   Events of Default   18 XX.   Remedies  
18 XXI.   Limitation of Liability   20 XXII.   No Waiver   20 XXIII.   Quiet
Enjoyment   20 XXIV.   Relocation   20 XXV.   Holding Over   21 XXVI.  
Subordination to Mortgages; Estoppel Certificate   21 XXVII.   Attorneys' Fees  
22 XXVIII.   Notice   22 XXIX.   Excepted Rights   22 XXX.   Surrender of
Premises   22 XXXI.   Miscellaneous   23 XXXII.   Entire Agreement   25

i

--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

        THIS OFFICE LEASE AGREEMENT (the "Lease") is made and entered into as of
the 22nd day of May, 2002, by and between EOP-150 CALIFORNIA STREET, L.L.C., a
Delaware limited liability company ("Landlord") and TENFOLD CORPORATION, a
Delaware corporation ("Tenant").

I.    Basic Lease Information.

A."Building" shall mean the building located at 150 California Street, San
Francisco, California, commonly known as 150 California Street.

B."Rentable Square Footage of the Building" is deemed to be 201,787 square feet.

C."Premises" shall mean the area shown on Exhibit A to this Lease. The Premises
are located on the 7th floor and known as suite number 700. The "Rentable Square
Footage of the Premises" is deemed to be 9,819 square feet. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered part of the
Premises. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct and shall not be remeasured.

D."Base Rent":


Period


--------------------------------------------------------------------------------

  Annual Rate
Per Square Foot

--------------------------------------------------------------------------------

  Annual
Base Rent

--------------------------------------------------------------------------------

  Monthly
Base Rent

--------------------------------------------------------------------------------

4/1/02-3/31/03   $ 36.00   $ 353,484.00   $ 29,457.00

E."Tenant's Pro Rata Share": 4.8660%.

F."Base Year" for Taxes: 2002; "Base Year" for Expenses: 2002.

G."Term": A period of 12 months. The Term shall commence on April 1, 2002 (the
"Commencement Date") and, unless terminated early in accordance with this Lease,
end on March 31, 2003 (the "Termination Date"). Notwithstanding the foregoing to
the contrary, at any time during the Term, Landlord and Tenant shall each have
the right to terminate the Lease with respect to the Premises for any reason by
providing at least 30 days prior written notice to the other party, in which
event, the Lease shall be deemed terminated as of the date of termination
specified in such notice ("Early Termination Date"). In such event, Tenant shall
remain liable for all Rent and other sums due under the Lease with respect to
the Premises up to and including the Early Termination Date even though billings
for such may occur subsequent to the Early Termination Date, and Tenant shall
have no further obligation to pay any Rent or other sums due under the Lease
with respect to the Premises arising from the period subsequent to the Early
Termination Date.

H.Tenant allowance(s): None.

I."Security Deposit": None.

J."Guarantor(s)": As of the date of this Lease, there are no Guarantor(s).

K."Broker(s)": As of the date of this Lease, there are no Broker(s).

L."Permitted Use": General office use which shall include software development,
training and demonstrations; provided that in no event shall the Premises, or
any portion of the Premises, on the 1st floor of the Building (if any) be used
for the operation of a state or federally regulated commercial banking or
savings and loan association accepting deposits, making loans or disbursing
cash, or operating as a retail banking or lending facility.

1

--------------------------------------------------------------------------------

M."Notice Addresses":

Notices shall be sent to Tenant at the following address:

    Tenant:    
 
 
TenFold Corporation
698 West 10000 South
Suite 200
South Jordan, Utah 84095
Attn: General Counsel
Phone #: (801) 495-1010
Fax #: (801) 495-0353
 
With a copy to:
TenFold Corporation
150 California Street
Suite 700
San Francisco, California 94111
Attn: Lease Administrator
Phone #: (415) 395-3300
Fax #: (415) 956-2957
 
 
Landlord:
 
With a copy to:
 
 
EOP-150 California Street, L.L.C.
c/o Equity Office Properties Trust
201 California Street
Suite 650
San Francisco, California 94111
Attention: Property Manager
 
Equity Office Properties Trust
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Regional Counsel—San Francisco Region

Rent (defined in Section IV.A) is payable to the order of Equity Office
Properties at the following address: File 3536, Collections Center Drive,
Chicago, Illinois 60693-3536.

N."Business Day(s)" are Monday through Friday of each week, exclusive of New
Year's Day, President's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day ("Holidays"). Landlord may designate
additional Holidays, provided that the additional Holidays are commonly
recognized by other office buildings in the area where the Building is located.

O.Intentionally omitted.

P."Law(s)" means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.

Q."Normal Business Hours" for the Building are 7:00 a.m. to 6:30 p.m. on
Business Days.

R."Property" means the Building and the parcel(s) of land on which it is located
and, at Landlord's discretion, the Building garage and other improvements owned
by Landlord and serving the Building, if any, and the parcel(s) of land on which
they are located.

II.    Lease Grant.

        Landlord leases the Premises to Tenant and Tenant leases the Premises
from Landlord, together with the right in common with others to use any portions
of the Property that are designated by Landlord for the common use of tenants
and others, such as sidewalks, unreserved parking areas, common corridors,
elevator foyers, restrooms, vending areas and lobby areas (the "Common Areas").

III.  Adjustment of Commencement Date; Possession.

A.Intentionally omitted.

B.Subject to Landlord's obligations under Section IX.B., the Premises are
accepted by Tenant in "as is" condition and configuration. By taking possession
of the Premises, Tenant agrees that

2

--------------------------------------------------------------------------------

the Premises are in good order and satisfactory condition, and that there are no
representations or warranties by Landlord regarding the condition of the
Premises or the Building.

IV.  Rent.

A.Payments. As consideration for this Lease, Tenant shall pay Landlord, without
any setoff or deduction, the total amount of Base Rent and Additional Rent due
for the Term. "Additional Rent" means all sums (exclusive of Base Rent) that
Tenant is required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to as "Rent". Tenant shall pay and be liable for all
rental, sales and use taxes (but excluding income taxes), if any, imposed upon
or measured by Rent under applicable Law. Base Rent and recurring monthly
charges of Additional Rent shall be due and payable in advance on the first day
of each calendar month without notice or demand, provided that the installment
of Base Rent for the first full calendar month of the Term shall be payable upon
the execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant 30 days after billing by Landlord. All payments of Rent shall
be by good and sufficient check or, at Tenant's election, by other means (such
as automatic debit or electronic transfer) acceptable to Landlord. If Tenant
fails to pay any item or installment of Rent when due, Tenant shall pay Landlord
an administration fee equal to 5% of the past due Rent, provided that Tenant
shall be entitled to a grace period of 5 Business Days for the first 2 late
payments of Rent in a given calendar year. If the Term commences on a day other
than the first day of a calendar month or terminates on a day other than the
last day of a calendar month, the monthly Base Rent and Tenant's Pro Rata Share
of any Tax Excess (defined in Section IV.B.) or Expense Excess (defined in
Section IV.B.) for the month shall be prorated based on the number of days in
such calendar month. Landlord's acceptance of less than the correct amount of
Rent shall be considered a payment on account of the earliest Rent due. No
endorsement or statement on a check or letter accompanying a check or payment
shall be considered an accord and satisfaction, and either party may accept the
check or payment without prejudice to that party's right to recover the balance
or pursue other available remedies. Tenant's covenant to pay Rent is independent
of every other covenant in this Lease.

B.Expense Excess and Tax Excess. Tenant shall pay Tenant's Pro Rata Share of the
amount, if any, by which Expenses (defined in Section IV.C.) for each calendar
year during the Term exceed Expenses for the Base Year (the "Expense Excess")
and also the amount, if any, by which Taxes (defined in Section IV.D.) for each
calendar year during the Term exceed Taxes for the Base Year (the "Tax Excess").
If Expenses and/or Taxes in any calendar year decrease below the amount of
Expenses and/or Taxes for the Base Year, Tenant's Pro Rata Share of Expenses
and/or Taxes, as the case may be, for that calendar year shall be $0. Landlord
shall provide Tenant with a good faith estimate of the Expense Excess and of the
Tax Excess for each calendar year during the Term. On or before the first day of
each month, Tenant shall pay to Landlord a monthly installment equal to
one-twelfth of Tenant's Pro Rata Share of Landlord's estimate of the Expense
Excess and one-twelfth of Tenant's Pro Rata Share of Landlord's estimate of the
Tax Excess. If Landlord determines that its good faith estimate of the Expense
Excess or of the Tax Excess was incorrect by a material amount, Landlord may
provide Tenant with a revised estimate. After its receipt of the revised
estimate, Tenant's monthly payments shall be based upon the revised estimate. If
Landlord does not provide Tenant with an estimate of the Expense Excess or of
the Tax Excess by January 1 of a calendar year, Tenant shall continue to pay
monthly installments based on the previous year's estimate(s) until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly

3

--------------------------------------------------------------------------------

installments based on the previous year's estimate(s). Tenant shall pay Landlord
the amount of any underpayment within 30 days after receipt of the new estimate.
Any overpayment shall be refunded to Tenant within 30 days or credited against
the next due future installment(s) of Additional Rent.

As soon as is practical following the end of each calendar year, Landlord shall
furnish Tenant with a statement of the actual Expenses and Expense Excess and
the actual Taxes and Tax Excess for the prior calendar year. Landlord shall use
reasonable efforts to furnish the statement of actual Expenses on or before
June 1 of the calendar year immediately following the calendar year to which the
statement applies. If the estimated Expense Excess and/or estimated Tax Excess
for the prior calendar year is more than the actual Expense Excess and/or actual
Tax Excess, as the case may be, for the prior calendar year, Landlord shall
apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall promptly refund any overpayment to Tenant after first deducting
the amount of Rent due. If the estimated Expense Excess and/or estimated Tax
Excess for the prior calendar year is less than the actual Expense Excess and/or
actual Tax Excess, as the case may be, for such prior year, Tenant shall pay
Landlord, within 30 days after its receipt of the statement of Expenses and/or
Taxes, any underpayment for the prior calendar year.

C.Expenses Defined. "Expenses" means all costs and expenses incurred in each
calendar year in connection with operating, maintaining, repairing, and managing
the Building and the Property, including, but not limited to:

1.Labor costs, including, wages, salaries, social security and employment taxes,
medical and other types of insurance, uniforms, training, and retirement and
pension plans.

2.Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, legal fees not attributable to leasing or
collection activity, and other administrative costs. Landlord, by itself or
through an affiliate, shall have the right to directly perform or provide any
services under this Lease (including management services), provided that the
cost of any such services shall not exceed the cost that would have been
incurred had Landlord entered into an arms-length contract for such services
with an unaffiliated entity of comparable skill and experience.

3.The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.

4.Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable Class A office buildings.

5.Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants.
"Electrical Costs" means: (a) charges paid by Landlord for electricity;
(b) costs incurred in connection with an energy management program for the
Property; and (c) if and to the extent permitted by Law, a fee for the services
provided by Landlord in connection with the selection of utility companies and
the negotiation and administration of contracts for electricity, provided that
such fee shall not exceed 50% of any savings obtained by Landlord, and further
provided that in no event shall Tenant pay more for electricity as a result of
Landlord's negotiation and administration of contracts for electricity than
Tenant would have paid had Landlord not negotiated and administered such
contracts for electricity. Electrical Costs shall be adjusted as follows:
(i) amounts received by Landlord as

4

--------------------------------------------------------------------------------

reimbursement for above standard electrical consumption shall be deducted from
Electrical Costs; (ii) the cost of electricity incurred to provide overtime HVAC
to specific tenants (as reasonably estimated by Landlord) shall be deducted from
Electrical Costs; and (iii) if Tenant is billed directly for the cost of
building standard electricity to the Premises as a separate charge in addition
to Base Rent, the cost of electricity to individual tenant spaces in the
Building shall be deducted from Electrical Costs. Notwithstanding anything in
this Lease to the contrary, for purposes of determining Expenses for any
calendar year subsequent to the Base Year, Electrical Costs shall be deemed to
be the greater of Electrical Costs incurred during the Base Year and Electrical
Costs for the applicable calendar year.

6.The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Property which are: (a) performed primarily to reduce operating expense costs or
otherwise improve the operating efficiency of the Property; or (b) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or 5 years. The amortized cost of capital improvements may, at Landlord's
option, include actual or imputed interest at the rate that Landlord would
reasonably be required to pay to finance the cost of the capital improvement.
"Payback Period" means the reasonably estimated period of time that it takes for
the cost savings resulting from a capital improvement to equal the total cost of
the capital improvement.

7.All fees, costs, expenses or other amounts payable by Landlord to any
association established for the benefit of the Property and/or other properties.

8.Any fees, costs and expenses relating to operating, managing, owning,
repairing and maintaining the parking facilities servicing the Building and the
Property, and any conference center(s), shower facility, locker room(s) or other
amenities in the Property.

If Landlord incurs Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Property and the other buildings
or properties. Expenses shall not include: the cost of capital improvements
(except as set forth above); depreciation; interest (except as provided above
for the amortization of capital improvements); principal payments of mortgage
and other non-operating debts of Landlord; ground lease rental; the cost of
repairs or other work to the extent Landlord is reimbursed by insurance or
condemnation proceeds; costs in connection with leasing space in the Building,
including brokerage commissions; lease concessions, including rental abatements
and construction allowances, granted to specific tenants; costs incurred in
connection with the sale, financing or refinancing of the Building; fines,
interest and penalties incurred due to the late payment of Taxes (defined in
Section IV.D) or Expenses; organizational expenses associated with the creation
and operation of the entity which constitutes Landlord; reserves not spent by
Landlord by the end of the calendar year for which Expenses are paid; Landlord's
costs of electricity and other services sold or provided to tenants in the
Building and for which Landlord is entitled to be reimbursed by such tenants as
a separate additional charge or rental over and above the base rent or
additional rent payable under the lease with such tenant; costs incurred (less
costs of recovery) for any items to the extent covered by a manufacturer's,
materialman's, vendor's or contractor's warranty (a "Warranty") which are paid
by such manufacturer, materialman, vendor or contractor (Landlord shall use
reasonable efforts to pursue a warranty claim for items covered by a Warranty
unless Landlord determines in good faith that such action would

5

--------------------------------------------------------------------------------

not be in the best interest of the Building); overhead and profit increment paid
to subsidiaries or other affiliates of Landlord for services on or to the
Property, Building and\or Premises to the extent only that the costs of such
services exceed the competitive cost for such services rendered by persons or
entities of similar skill, competence and experience; attorney's fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with tenants or other occupants of the Building or with prospective
tenants (other than attorney's fees, costs and disbursements and other expenses
incurred by Landlord in seeking to enforce Building rules and regulations);
advertising and promotional expenditures; any costs, fines or penalties incurred
due to violations by Landlord of any law, order, rule or regulations of any
governmental authority which was in effect (and as enforced) as of the Lease
Commencement Date except where such costs, fines or penalties are incurred by
Landlord for violations of any such law, order, rule or regulation that is
ultimately determined to be invalid, or inapplicable; payments for rented
equipment, the cost of which would constitute a capital expenditure if the
equipment were purchased, in which event, Section IV.C.6. above would govern the
determination of whether such costs are included in Expenses; all costs of
purchasing or leasing major sculptures, paintings or other major works or
objects of art (as opposed to decorations purchased or leased by Landlord for
display in the Common Areas of the Building); key man and other life insurance,
long-term disability insurance and health, accident and sickness insurance,
except only for group plans providing reasonable benefits to persons of the
grade of building manager or general manager and below employed and engaged in
operating and managing the Building; or any penalties or damages that Landlord
pays to Tenant under this Lease or to other tenants in the Building under their
respective leases. If the Building is not at least 95% occupied during any
calendar year or if Landlord is not supplying services to at least 95% of the
total Rentable Square Footage of the Building at any time during a calendar
year, Expenses shall, at Landlord's option, be determined as if the Building had
been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building during that calendar year. If Tenant
pays for its Pro Rata Share of Expenses based on increases over a "Base Year"
and Expenses for a calendar year are determined as provided in the prior
sentence, Expenses for the Base Year shall also be determined as if the Building
had been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building. The extrapolation of Expenses under
this Section shall be performed by appropriately adjusting the cost of those
components of Expenses that are impacted by changes in the occupancy of the
Building.

D.Taxes Defined. "Taxes" shall mean: (1) all real estate taxes and other
assessments on the Building and/or Property, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Property's share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Property; (2) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (3) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (1) and (2), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, franchise, capital
stock, gift, estate or inheritance tax. If an assessment is payable in
installments, Taxes for the year shall include the amount of the installment and
any interest due and payable during that year. For all other real estate taxes,
Taxes for that year shall, at Landlord's election, include either the amount
accrued, assessed or otherwise imposed for the year or the amount due and
payable for that year, provided that Landlord's election shall be applied
consistently throughout the Term. If a

6

--------------------------------------------------------------------------------

change in Taxes is obtained for any year of the Term during which Tenant paid
Tenant's Pro Rata Share of any Tax Excess, then Taxes for that year will be
retroactively adjusted and Landlord shall provide Tenant with a credit, if any,
based on the adjustment. Likewise, if a change is obtained for Taxes for the
Base Year, Taxes for the Base Year shall be restated and the Tax Excess for all
subsequent years shall be recomputed. Tenant shall pay Landlord the amount of
Tenant's Pro Rata Share of any such increase in the Tax Excess within 30 days
after Tenant's receipt of a statement from Landlord.

E.Tenant shall be responsible for, and shall pay prior to delinquency, taxes or
governmental service fees, possessory interest taxes, fees or charges in lieu of
any such taxes, capital levies, or other charges imposed upon, levied with
respect to, or assessed against, its personal property, and its interest
pursuant to this Lease. To the extent that any such taxes are not separately
assessed or billed to Tenant, Tenant shall pay the amount thereof as invoiced to
Tenant by Landlord prior to the delinquency of such taxes. In the event that the
tenant improvements in the Building which correspond to the Landlord Work, as
defined in this Lease, are assessed and taxed separately by the applicable
taxing authority, then Tenant shall be liable and shall pay that portion of the
Taxes applicable to the value of the Landlord Work in the Premises which is in
excess of $35.00 per rentable square foot of the Premises based on the value
attributed thereto by the applicable taxing authority to either (a) the
applicable taxing authority prior to the delinquency of such taxes in the event
Tenant is billed directly by such taxing authority, or (b) the Landlord within
30 days after written demand, in the event Landlord is billed directly by the
applicable taxing authority.

F.Audit Rights. Tenant may, within 180 days after receiving Landlord's statement
of Expenses, give Landlord written notice ("Review Notice") that Tenant intends
to review Landlord's records of the Expenses for that calendar year. Within a
reasonable time after receipt of the Review Notice, Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the office of the Building, Tenant may either inspect the records at such
other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord's records, the agent must
be with a licensed CPA firm. Tenant shall be solely responsible for all costs,
expenses and fees incurred for the audit. Within 60 days after the records are
made available to Tenant, Tenant shall have the right to give Landlord written
notice (an "Objection Notice") stating in reasonable detail any objection to
Landlord's statement of Expenses for that year. If Tenant fails to give Landlord
an Objection Notice within the 60 day period or fails to provide Landlord with a
Review Notice within the 180 day period described above, Tenant shall be deemed
to have approved Landlord's statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant's Objection Notice. If
Landlord and Tenant determine that Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. In addition, if Landlord and Tenant determine that Expenses for the
Building for the year in question were less than stated by more than 5%,
Landlord, within 30 days after its receipt of paid invoices therefor from
Tenant, shall reimburse Tenant for any reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant. The records obtained by
Tenant shall be treated as confidential. In no event shall Tenant be permitted
to examine Landlord's records or to dispute any statement of Expenses unless
Tenant has paid and continues to pay all Rent when due.

7

--------------------------------------------------------------------------------



V.    Compliance with Laws; Use.

        The Premises shall be used only for the Permitted Use and for no other
use whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord's reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws, including the Americans with Disabilities Act, regarding the
operation of Tenant's business and the use, condition, configuration and
occupancy of the Premises. Tenant, within 10 Business Days after receipt, shall
provide Landlord with copies of any notices it receives regarding a violation or
alleged violation of any Laws. Except to the extent properly included in
Expenses, Landlord shall be responsible for the cost of correcting any
violations of Title III of the Americans with Disabilities Act (ADA) with
respect to the Common Areas of the Building. Notwithstanding the foregoing,
Landlord shall have the right to contest any alleged violation in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by law
and the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by law. Landlord, after the exhaustion of any and all rights to
appeal or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment. Tenant shall
comply with the rules and regulations of the Building attached as Exhibit B and
such other reasonable rules and regulations adopted by Landlord from time to
time. Tenant shall also cause its agents, contractors, subcontractors,
employees, customers, and subtenants to comply with all rules and regulations.
Landlord shall not knowingly discriminate against Tenant in Landlord's
enforcement of the rules and regulations.

VI.  Security Deposit.

        Intentionally omitted.

VII.   Services to be Furnished by Landlord.

A.Landlord agrees to furnish Tenant with the following services: (1) Water and
sewer service for use in the lavatories on each floor on which the Premises are
located; (2) Heat and air conditioning in season during Normal Business Hours,
at such temperatures and in such amounts as may be required by governmental
authority or as are standard for comparable high-rise office buildings in the
San Francisco Financial District of a Class A character which are perceived in
the location, as such market perception may change over time, depending upon
future development in downtown San Francisco. Landlord shall provide heating and
air conditioning based on the ASHRAE 55 standards established by the American
Society of Heating, Refrigeration and Air Conditioning Engineers. Tenant, upon
such advance notice as is reasonably required by Landlord, shall have the right
to receive HVAC service during hours other than Normal Business Hours. Tenant
shall pay Landlord the standard charge for the additional service as reasonably
determined by Landlord from time to time. As of the date hereof, Landlord's
charge for after hours ventilation service is $35.00 per hour, per floor and
Landlord's charge for after hours air conditioning service is $55.00 per hour,
per floor, subject to change; (3) Maintenance and repair of the Property as
described in Section IX.B.; (4) Janitor service on Business Days. If Tenant's
use, floor covering or other improvements require special services in excess of
the standard services for the Building, Tenant shall pay the additional cost
attributable to the special services. Upon request by Tenant, Landlord shall
provide Tenant with Landlord's then-current janitorial specifications for the
Building, subject to change; (5) Elevator service; (6) Electricity to the
Premises for general office use, in accordance with and subject to the terms and
conditions in Article X; (7) Tenant's allocable share of cooled condenser water
circulating in the Building 24 hours a day, 7 days a week, subject to the terms
of this Lease (including, but not limited to, Landlord's right to interrupt

8

--------------------------------------------------------------------------------

the operation of the cooled condenser water system from time to time to make
repairs, upgrades, etc., provided that except in the event of an emergency,
Landlord shall use its good faith, reasonable efforts to provide Tenant with
reasonable notice prior to interrupting such cooled condenser water services);
(8) Access to the Building for Tenant and its employees 24 hours a day, 7 days a
week, subject to the terms of this Lease and such security or monitoring systems
as Landlord may reasonably impose, including, without limitation, sign-in
procedures and/or presentation of identification cards; and (9) such other
services as Landlord reasonably determines are necessary or appropriate for the
Property. Tenant expressly acknowledges that if Landlord, from time to time,
elects to provide security services, Landlord shall not be deemed to have
warranted the efficiency of any security personnel, service, procedures or
equipment and Landlord shall not be liable in any manner for the failure of any
such security personnel, services, procedures or equipment to prevent or
control, or apprehend anyone suspected of personal injury, property damage or
any criminal conduct in, on or around the Property. As of the Commencement Date
of the Lease, Landlord will provide security at the Building on a 24-hour per
day, 7-day per week basis such that the security post on the ground floor of the
Building shall be occupied at all times (except in the event of an emergency).
The preceding sentence shall not be deemed to be a representation by Landlord
that Landlord shall continuously maintain security services at the same level
throughout the Term of this Lease (or that Landlord shall provide any security
services at all during the Term of this Lease), and Landlord shall have the
right, at Landlord's sole discretion, to increase, decrease, eliminate or
otherwise modify the amount and/or type of security services provided to the
Property, provided that the level of security provided by Landlord at the
Building shall be consistent with the level of security provided at comparable
Class A buildings in the downtown San Francisco, California area. The cost of
any security services provided by Landlord for the benefit of the Property shall
be included as a part of Expenses.

B.Landlord's failure to furnish, or any interruption or termination of, services
due to the application of Laws, the failure of any equipment, the performance of
repairs, improvements or alterations, or the occurrence of any event or cause
beyond the reasonable control of Landlord (a "Service Failure") shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, nor relieve Tenant from the obligation to fulfill
any covenant or agreement. However, if the Premises, or a material portion of
the Premises, is made untenantable for a period in excess of 3 consecutive
Business Days as a result of the Service Failure, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Rent payable hereunder
during the period beginning on the 4th consecutive Business Day of the Service
Failure and ending on the day the service has been restored. If the entire
Premises has not been rendered untenantable by the Service Failure, the amount
of abatement that Tenant is entitled to receive shall be prorated based upon the
percentage of the Premises rendered untenantable and not used by Tenant. In no
event, however, shall Landlord be liable to Tenant for any loss or damage,
including the theft of Tenant's Property (defined in Article XV), arising out of
or in connection with the failure of any security services, personnel or
equipment.

VIII.  Leasehold Improvements.

        All improvements to the Premises (collectively, "Leasehold
Improvements") shall be owned by Landlord and shall remain upon the Premises
without compensation to Tenant. However, Landlord, by written notice to Tenant
within 30 days prior to the Termination Date, may require Tenant to remove, at
Tenant's expense: (1) Cable (defined in Section IX.A) installed by or for the
exclusive benefit of Tenant and located in the Premises or other portions of the
Building; and (2) any Leasehold Improvements that are performed by or for the
benefit of Tenant and, in Landlord's reasonable judgment, are of a nature that
would require removal and repair costs that are materially in excess of

9

--------------------------------------------------------------------------------


the removal and repair costs associated with standard office improvements
(collectively referred to as "Required Removables"). Without limitation, it is
agreed that Required Removables include internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications of any type. The Required Removables designated by
Landlord shall be removed by Tenant before the Termination Date, provided that
upon prior written notice to Landlord, Tenant may remain in the Premises for up
to 5 Business Days after the Termination Date for the sole purpose of removing
the Required Removables. In addition to the foregoing, Tenant acknowledges that
Landlord has previously realloted condenser water among various floors of the
Building to accommodate Tenant's needs pursuant to the terms of a prior lease
entered into between Landlord and Tenant dated March 3, 2000, as amended (the
"Prior Lease") for space on the 2nd through 8th floors of the Building (the
"Prior Premises"). Tenant agrees that Tenant will be charged on a pro rata basis
(as such rate is reasonably determined by Landlord). Tenant further acknowledges
and agrees that in the event of (i) the termination of this Lease, (ii) a
reduction or partial termination of all or a part of the Premises, or (iii) a
sublease of all or a part of the Premises, Landlord may require Tenant, at
Tenant's sole cost and expense, to reallocate the condenser water so that each
floor of the Prior Premises receives its proper pro rata share of chilled water.
Any such work required by Landlord shall also be deemed to be a Required
Removable for purposes of this Lease (even if such work related to the Prior
Premises, and not just the Premises) and, in the case of a reduction or partial
termination of all or a part of the Premises, or of a sublease, such required
work shall be performed by Tenant prior to the effective date of such reduction,
partial termination or sublease. Tenant's possession of the Premises shall be
subject to all of the terms and conditions of this Lease, including the
obligation to pay Rent on a per diem basis at the rate in effect for the last
month of the Term. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to remove any Required
Removables or perform related repairs in a timely manner, Landlord, at Tenant's
expense, may remove and dispose of the Required Removables and perform the
required repairs. Tenant, within 30 days after receipt of an invoice, shall
reimburse Landlord for the reasonable costs incurred by Landlord.
Notwithstanding the foregoing, Tenant, at the time it requests approval for a
proposed Alteration (defined in Section IX.C), may request in writing that
Landlord advise Tenant whether the Alteration or any portion of the Alteration
will be designated as a Required Removable. Within 10 Business Days after
receipt of Tenant's request, Landlord shall advise Tenant in writing as to which
portions of the Alteration, if any, will be considered to be Required
Removables.

IX.  Repairs and Alterations.

A.Tenant's Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord's express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant's repair
obligations include, without limitation, repairs to: (1) floor covering;
(2) interior partitions; (3) doors; (4) the interior side of demising walls;
(5) electronic, phone and data cabling and related equipment (collectively,
"Cable") that is installed by or for the exclusive benefit of Tenant and located
in the Premises or other portions of the Building; (6) supplemental air
conditioning units, private showers and kitchens, including hot water heaters,
plumbing, and similar facilities serving Tenant exclusively; and (7) Alterations
performed by contractors retained by Tenant, including related HVAC balancing.
All work shall be performed in accordance with the rules and procedures
described in Section IX.C. below. If Tenant fails to make any repairs to the
Premises for more than 15 Business Days after notice from Landlord (although
notice shall not be required if there is an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs to Landlord
within 30 days after receipt of an invoice, together with an administrative
charge in an amount equal to 10% of the cost of the repairs.

10

--------------------------------------------------------------------------------

B.Landlord's Repair Obligations. Landlord shall keep and maintain in good repair
and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) mechanical (including HVAC and
condenser water system), electrical, plumbing, security (if any) and fire/life
safety systems serving the Building in general; (3) Common Areas; (4) the roof
of the Building; (5) exterior windows of the Building; and (6) elevators serving
the Building. Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible. Tenant hereby waives
any and all rights under and benefits of subsection 1 of Section 1932, and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Laws now or hereinafter in effect. If Tenant's use, or if Tenant's non-building
standard improvements (including but not limited to any ambient lighting
installed by or for the benefit of Tenant) require extra maintenance or repair
services in excess of the standard maintenance or repair services provided by
Landlord for the Building, Tenant shall pay the additional costs attributable to
such above-standard services.

C.Alterations. Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building (collectively referred to as "Alterations") without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed. However, Landlord's consent shall
not be required for any Alteration that satisfies all of the following criteria
(a "Cosmetic Alteration"): (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Premises or Building; (3) will not affect the systems or
structure of the Building; and (4) does not require work to be performed inside
the walls or above the ceiling of the Premises. However, even though consent is
not required, the performance of Cosmetic Alterations shall be subject to all
the other provisions of this Section IX.C. Prior to starting work, Tenant shall
furnish Landlord with plans and specifications reasonably acceptable to
Landlord; names of contractors reasonably acceptable to Landlord (provided that
Landlord may designate specific contractors with respect to Building systems);
copies of contracts; necessary permits and approvals; evidence of contractor's
and subcontractor's insurance in amounts reasonably required by Landlord; and
any security for performance that is reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of work in the
Building and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for reasonable sums paid by Landlord for third party
examination of Tenant's plans for non-Cosmetic Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay Landlord a
fee for Landlord's oversight and coordination of any non-Cosmetic Alterations
equal to 10% of the cost of the non-Cosmetic Alterations. Upon completion,
Tenant shall furnish "as-built" plans (except for Cosmetic Alterations),
completion affidavits, full and final waivers of lien in recordable form, and
receipted bills covering all labor and materials. Tenant shall assure that the
Alterations comply with all insurance requirements and Laws. Landlord's approval
of an Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant's use.

11

--------------------------------------------------------------------------------



X.    Use of Electrical Services by Tenant.

A.Electricity used by Tenant in the Premises shall, at Landlord's option, be
paid for by Tenant either: (1) through inclusion in Expenses (except as provided
in Section X.B. for excess usage); (2) by a separate charge payable by Tenant to
Landlord within 30 days after billing by Landlord; or (3) by separate charge
billed by the applicable utility company and payable directly by Tenant.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. Landlord shall be entitled to receive a fee (if permitted by Law)
for the selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord, and further provided that in no event
shall Tenant pay more for electricity as a result of Landlord's negotiation and
administration of contracts for electricity than Tenant would have paid had
Landlord not negotiated and administered such contracts for electricity.

B.Tenant's use of electrical service shall not exceed, either in voltage, rated
capacity, or overall load, that which Landlord deems to be standard for the
Building. Standard electrical use for the Building is deemed to be 1 kilowatt
hour per rentable square foot, per month, including lighting. If Tenant requests
permission to consume excess electrical service, Landlord may refuse to consent
or may condition consent upon conditions that Landlord reasonably elects
(including, without limitation, the installation of utility service upgrades,
meters, submeters, air handlers or cooling units), and the additional usage (to
the extent permitted by Law), installation and maintenance costs shall be paid
by Tenant. Landlord shall have the right to separately meter electrical usage
for the Premises and to measure electrical usage by survey or other commonly
accepted methods.

XI.  Entry by Landlord.

        Landlord, its agents, contractors and representatives may enter the
Premises to inspect or show the Premises, to clean and make repairs, alterations
or additions to the Premises, and to conduct or facilitate repairs, alterations
or additions to any portion of the Building, including other tenants' premises.
Except in emergencies or to provide janitorial and other Building services after
Normal Business Hours, Tenant shall have the right to have a representative of
Tenant accompany Landlord during Landlord's entry into the Premises. Except in
emergencies or to provide janitorial and other Building services after Normal
Business Hours, Landlord shall provide Tenant with reasonable prior notice of
entry into the Premises, which may be given orally. If reasonably necessary for
the protection and safety of Tenant and its employees, Landlord shall have the
right to temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Normal Business Hours. Entry by Landlord shall not constitute constructive
eviction or entitle Tenant to an abatement or reduction of Rent. Notwithstanding
the foregoing, except in emergency situations as determined by Landlord,
Landlord shall exercise reasonable efforts to perform any entry into the
Premises in a manner that is reasonable designed to minimize interference with
the operation of Tenant's business in the Premises.

12

--------------------------------------------------------------------------------


XII.   Assignment and Subletting.

A.Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a "Transfer") without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed if Landlord does not elect to exercise its termination rights under
Section XII.B below. Without limitation, it is agreed that Landlord's consent
shall not be considered unreasonably withheld if: (1) the proposed transferee's
financial condition does not meet the criteria Landlord uses to select Building
tenants having similar leasehold obligations; (2) the proposed transferee's
business is not suitable for the Building considering the business of the other
tenants and the Building's prestige, or would result in a violation of another
tenant's pre-existing rights; (3) the proposed transferee is a governmental
agency or occupant of the Building (provided that Landlord will not withhold its
consent solely because the transferee is a government agency if the Transfer
would not impose any additional obligations on Landlord or result in an
excessive amount of foot traffic to and from the Premises or an excessive amount
of people per square foot within the Premises); (4) Tenant is in default after
the expiration of the notice and cure periods in this Lease; or (5) any portion
of the Building or Premises would likely become subject to additional or
different Laws as a consequence of the proposed Transfer. Notwithstanding the
foregoing, Landlord will not withhold its consent solely because the proposed
subtenant or assignee is an occupant of the Building if Landlord does not have
space available for lease in the Building that is comparable to the space Tenant
desires to sublet or assign. For purposes hereof, Landlord shall be deemed to
have comparable space if it has space available on any floor of the Building
that is approximately the same size as the space Tenant desires to sublet or
assign within six (6) months of the proposed commencement of the proposed
sublease or assignment. Tenant shall not be entitled to receive monetary damages
based upon a claim that Landlord unreasonably withheld its consent to a proposed
Transfer and Tenant's sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment. Tenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
similar or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable Laws,
on behalf of the proposed transferee. Any attempted Transfer in violation of
this Article shall, at Landlord's option, be void. Consent by Landlord to one or
more Transfer(s) shall not operate as a waiver of Landlord's rights to approve
any subsequent Transfers. In no event shall any Transfer or Permitted Transfer
release or relieve Tenant from any obligation under this Lease.

B.As part of its request for Landlord's consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 30 days of its receipt of the
required information and documentation, either: (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet. Any such termination shall be effective
on the proposed effective date of the Transfer for which Tenant requested
consent. Tenant shall pay Landlord a review fee of $750.00 for Landlord's review
of any Permitted Transfer or requested Transfer, provided if Landlord's actual
reasonable costs and expenses (including reasonable attorney's fees) exceed
$750.00, Tenant

13

--------------------------------------------------------------------------------

shall reimburse Landlord for its actual reasonable costs and expenses in lieu of
a fixed review fee.

C.Tenant shall pay Landlord 65% of all rent and other consideration which Tenant
receives as a result of a Transfer that is in excess of the Rent payable to
Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord's share of any excess within 30 days
after Tenant's receipt of such excess consideration. Tenant may deduct from the
excess all reasonable and customary expenses directly incurred by Tenant
attributable to the Transfer (other than Landlord's review fee), including
brokerage fees, legal fees and construction costs. If Tenant is in Monetary
Default (defined in Section XIX.A. below), Landlord may require that all
sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of any payments received (less
Landlord's share of any excess).

D.Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange, or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed.

E.Tenant may assign its entire interest under this Lease to a successor to
Tenant by purchase, merger, consolidation or reorganization without the consent
of Landlord, provided that all of the following conditions are satisfied (a
"Permitted Transfer"): (1) Tenant is not in default under this Lease;
(2) Tenant's successor shall own all or substantially all of the assets of
Tenant; (3) Tenant's successor shall have a net worth which is at least equal to
the greater of Tenant's net worth at the date of this Lease or Tenant's net
worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail purposes; and (5) Tenant shall give Landlord written notice at least
30 days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization. Tenant's notice to Landlord shall include
information and documentation showing that each of the above conditions has been
satisfied. If requested by Landlord, Tenant's successor shall sign a
commercially reasonable form of assumption agreement.

XIII.  Liens.

        Tenant shall not permit mechanic's or other liens to be placed upon the
Property, Premises or Tenant's leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within 10 Business Days of notice from Landlord of the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge the lien,
then, in addition to any other right or remedy of Landlord, Landlord may bond or
insure over the lien or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord to bond or insure over the lien or
discharge the lien, including, without limitation, reasonable attorneys' fees
(if and to the extent permitted by Law) within 30 days after receipt of an
invoice from Landlord.

14

--------------------------------------------------------------------------------

XIV.   Indemnity and Waiver of Claims.

A.Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) (defined
in Article XXVI) and agents ("Landlord Related Parties") harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorneys' fees
and other professional fees (if and to the extent permitted by Law), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related Parties (defined below) or any of Tenant's
transferees, contractors or licensees.

B.Except to the extent caused by the negligence or willful misconduct of Tenant
or any Tenant Related Parties (defined below), Landlord shall indemnify, defend
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees and agents ("Tenant Related Parties") harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys' fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties and arising out of or in connection with the acts
or omissions (including violations of Law) of Landlord, the Landlord Related
Parties or any of Landlord's contractors.

C.Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant's business or loss, theft or
damage to Tenant's Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the bursting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building; (6) any
act or omission of any party other than Landlord or Landlord Related Parties;
and (7) any causes not reasonably within the control of Landlord. Tenant shall
insure itself against such losses under Article XV below. Notwithstanding the
foregoing, except as provided in Article XVI to the contrary, Tenant shall not
be required to waive any claims against Landlord (other than for loss or damage
to Tenant's business) where such loss or damage is due to Landlord's negligence.
Nothing herein shall be construed as to diminish the repair and maintenance
obligations of Landlord contained elsewhere in this Lease.

XV.  Insurance.

        Tenant shall carry and maintain the following insurance ("Tenant's
Insurance"), at its sole cost and expense: (1) Commercial General Liability
Insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000.00; (2) All Risk
Property/Business Interruption Insurance, including flood and earthquake,
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant's trade fixtures, equipment, furniture and other personal
property within the Premises ("Tenant's Property"); (3) Workers' Compensation
Insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statute; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing any of
Tenant's Insurance shall have an A.M. Best rating of not less than A-VIII. All
Commercial General Liability Insurance policies shall name Tenant as a named

15

--------------------------------------------------------------------------------


insured and Landlord (or any successor), Equity Office Properties Trust, a
Maryland real estate investment trust, EOP Operating Limited Partnership, a
Delaware limited partnership, Equity Office Properties Management Corp., a
Delaware corporation, and their respective members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and other designees of
Landlord as the interest of such designees shall appear, as additional insureds.
All policies of Tenant's Insurance shall contain endorsements that the
insurer(s) shall give Landlord and its designees at least 30 days' advance
written notice of any change, cancellation, termination or lapse of insurance.
Tenant shall provide Landlord with a certificate of insurance evidencing
Tenant's Insurance prior to the earlier to occur of the Commencement Date or the
date Tenant is provided with possession of the Premises for any reason, and upon
renewals at least 15 days prior to the expiration of the insurance coverage. So
long as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value, as reasonably estimated by Landlord. Except as specifically provided
to the contrary, the limits of either party's' insurance shall not limit such
party's liability under this Lease.

XVI.   Subrogation.

        Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant hereby waive and shall cause their respective insurance carriers to waive
any and all rights of recovery, claim, action or causes of action against the
other and their respective trustees, principals, beneficiaries, partners,
officers, directors, agents, and employees, for any loss or damage that may
occur to Landlord or Tenant or any party claiming by, through or under Landlord
or Tenant, as the case may be, with respect to Tenant's Property, the Building,
the Premises, any additions or improvements to the Building or Premises, or any
contents thereof, including all rights of recovery, claims, actions or causes of
action arising out of the negligence of Landlord or any Landlord Related Parties
or the negligence of Tenant or any Tenant Related Parties, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.

XVII.  Casualty Damage.

A.If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this Lease if: (1) the Building shall be damaged so that, in
Landlord's reasonable judgment, substantial alteration or reconstruction of the
Building shall be required (whether or not the Premises has been damaged);
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty; (4) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (5) a material uninsured loss to
the Building occurs. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within 90 days after the date of the casualty. If
Landlord does not terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to repair and restore the Building and the Leasehold
Improvements (excluding any Alterations that were performed by Tenant in
violation of this Lease). However, in no event shall Landlord be required to
spend more than the insurance proceeds received by Landlord. Landlord shall not
be liable for any loss or damage to Tenant's Property or to the business of
Tenant resulting in any way from the fire or other casualty or from the repair
and restoration of the damage. Landlord and Tenant hereby waive the provisions
of any Law relating to the

16

--------------------------------------------------------------------------------

matters addressed in this Article, and agree that their respective rights for
damage to or destruction of the Premises shall be those specifically provided in
this Lease.

B.If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises (excluding any Alterations that were
performed by Tenant in violation of this Lease) to substantially the condition
which existed prior to such casualty and make the Premises tenantable again,
using standard working methods ("Completion Estimate"). If the Completion
Estimate indicates that the Premises cannot be made tenantable within 240 days
from the date the repair and restoration is started, then regardless of anything
in Section XVII.A above to the contrary, either party shall have the right to
terminate this Lease by giving written notice to the other of such election
within 10 Business Days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the negligence or intentional misconduct of Tenant,
Tenant Related Parties or any of Tenant's transferees, contractors or licensees.

C.The provisions of this Lease, including this Article XVII, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

XVIII.  Condemnation.

        Either party may terminate this Lease if the whole or any material part
of the Premises shall be taken or condemned for any public or quasi-public use
under Law, by eminent domain or private purchase in lieu thereof (a "Taking").
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Property which would leave the remainder of
the Building unsuitable for use as an office building in a manner comparable to
the Building's use prior to the Taking. In order to exercise its right to
terminate the Lease, Landlord or Tenant, as the case may be, must provide
written notice of termination to the other within 45 days after the terminating
party first receives notice of the Taking. Any such termination shall be
effective as of the date the physical taking of the Premises or the portion of
the Building or Property occurs. If this Lease is not terminated, the Rentable
Square Footage of the Building, the Rentable Square Footage of the Premises and
Tenant's Pro Rata Share shall, if applicable, be appropriately adjusted. In
addition, Rent for any portion of the Premises taken or condemned shall be
abated during the unexpired Term of this Lease effective when the physical
taking of the portion of the Premises occurs. All compensation awarded for a
Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant. However,
Tenant may file a separate claim at its sole cost and expense for Tenant's
Property and Tenant's reasonable relocation expenses, provided the filing of the
claim does not diminish the award which would otherwise be receivable by
Landlord. Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of the California Code of Civil Procedure, or any
similar or successor Laws.

17

--------------------------------------------------------------------------------


XIX.  Events of Default.

        Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:

A.Tenant's failure to pay when due all or any portion of the Rent, if the
failure continues for 5 Business Days after written notice to Tenant ("Monetary
Default").

B.Tenant's failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 10
Business Days after written notice to Tenant. However, if Tenant's failure to
comply cannot reasonably be cured within 10 Business Days, Tenant shall be
allowed additional time (not to exceed 60 days) as is reasonably necessary to
cure the failure so long as: (1) Tenant commences to cure the failure within 10
Business Days, and (2) Tenant diligently pursues a course of action that will
cure the failure and bring Tenant back into compliance with the Lease. However,
if Tenant's failure to comply creates a hazardous condition, the failure must be
cured immediately upon notice to Tenant. In addition, if Landlord provides
Tenant with notice of Tenant's failure to comply with any particular term,
provision or covenant of the Lease on 3 occasions during any 12 month period,
Tenant's subsequent violation of such term, provision or covenant shall, at
Landlord's option, be an incurable event of default by Tenant.

C.Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

D.The leasehold estate is taken by process or operation of Law.

E.In the case of any ground floor or retail Tenant, Tenant does not take
possession of, or abandons or vacates all or any portion of the Premises.

F.Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord, including, without limitation, any lease or
agreement for parking.

XX. Remedies.

A.Upon the occurrence of any event or events of default under this Lease,
Landlord shall have the option to pursue any one or more of the following
remedies without any notice (except as expressly prescribed herein) or demand
whatsoever (and without limiting the generality of the foregoing, Tenant hereby
specifically waives notice and demand for payment of Rent or other obligations,
except for those notices specifically required pursuant to the terms of
Article XIX or this Article XX, and waives any and all other notices or demand
requirements imposed by applicable law):

1.Terminate this Lease and Tenant's right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

(a)The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

(b)The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

18

--------------------------------------------------------------------------------

(c)The Worth at the Time of Award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such Rent loss
that Tenant affirmatively proves could be reasonably avoided;

(d)Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant's failure to perform Tenant's obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

(e)All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

The "Worth at the Time of Award" of the amounts referred to in parts (a) and
(b) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (i) the greatest per annum rate of interest permitted from time
to time under applicable law, or (ii) the Prime Rate plus four percent (4%). For
purposes hereof, the "Prime Rate" shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The "Worth at the Time of Award" of the
amount referred to in part (c), above, shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%);

2.Employ the remedy described in California Civil Code § 1951.4 (Landlord may
continue this Lease in effect after Tenant's breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations); or

3.Notwithstanding Landlord's exercise of the remedy described in California
Civil Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant's right to possession of the Premises and recover an award of damages as
provided above in Paragraph XX.A.1.



B.The subsequent acceptance of Rent hereunder by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant of any term, covenant or condition
of this Lease, other than the failure of Tenant to pay the particular Rent so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

C.TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE CIVIL
CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT'S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.

D.No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or

19

--------------------------------------------------------------------------------

provisions of this Lease, or to any other remedy allowed to Landlord at law or
in equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default.

E.If Tenant is in default, then, to the extent permitted by Law, Landlord shall
be entitled to receive interest on any unpaid item of Rent at a rate equal to
the lesser of the maximum rate permitted by Law or the Prime Rate plus 4% per
annum. For purposes hereof, the "Prime Rate" shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.

F.This Article XX shall be enforceable to the maximum extent such enforcement is
not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

XXI.  Limitation of Liability.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD'S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN ARTICLE XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

XXII.  No Waiver.

        Either party's failure to declare a default immediately upon its
occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party's
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant's keys to
the Premises shall not constitute an acceptance or surrender of the Premises.

XXIII.  Quiet Enjoyment.

        Tenant shall, and may peacefully have, hold and enjoy the Premises,
subject to the terms of this Lease, provided Tenant pays the Rent and fully
performs all of its covenants and agreements. This covenant and all other
covenants of Landlord shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building, and shall
not be a personal covenant of Landlord or the Landlord Related Parties.

XXIV.  Relocation.

        Landlord, at its expense, at any time before or during the Term, may
relocate Tenant from the Premises to reasonably comparable space ("Relocation
Space") within the Building or adjacent buildings within the same project upon
60 days' prior written notice to Tenant. From and after the date of the
relocation, "Premises" shall refer to the Relocation Space into which Tenant has
been moved and the Base Rent and Tenant's Pro Rata Share shall be adjusted based
on the rentable square footage of the Relocation Space. Landlord shall pay
Tenant's reasonable costs for moving Tenant's furniture and equipment and
printing and distributing notices to Tenant's customers of Tenant's change of
address and one month's supply of stationery showing the new address.

20

--------------------------------------------------------------------------------

XXV.  Holding Over.

        Except for any permitted occupancy by Tenant under Article VIII, if
Tenant fails to surrender the Premises at the expiration or earlier termination
of this Lease, occupancy of the Premises after the termination or expiration
shall be that of a tenancy at sufferance. Tenant's occupancy of the Premises
during the holdover shall be subject to all the terms and provisions of this
Lease and Tenant shall pay an amount (on a per month basis without reduction for
partial months during the holdover) equal to 125% of the greater of: (1) the sum
of the Base Rent and Additional Rent due for the period immediately preceding
the holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. Notwithstanding the foregoing, if such holding over
continues for more than 30 days, effective as of the 31st day, holdover rent
shall increase to 150% of the greater of: (a) the sum of the Base Rent and
Additional Rent due for the period immediately preceding the holdover; or
(b) the fair market gross rental for the Premises as reasonably determined by
Landlord. No holdover by Tenant or payment by Tenant after the expiration or
early termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Landlord is unable to deliver possession of the Premises to a new
tenant, or to perform improvements for a new tenant, as a result of Tenant's
holdover and Tenant fails to vacate the Premises within 30 days after Landlord
notifies Tenant of Landlord's inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.

XXVI.  Subordination to Mortgages; Estoppel Certificate.

        Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a "Mortgage").
The party having the benefit of a Mortgage shall be referred to as a
"Mortgagee". This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord's interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party's
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested. Notwithstanding the foregoing, upon written request by
Tenant, Landlord will use reasonable efforts to obtain a non-disturbance,
subordination and attornment agreement from Landlord's then current Mortgagee on
such Mortgagee's then current standard form of agreement. "Reasonable efforts"
of Landlord shall not require Landlord to incur any cost, expense or liability
to obtain such agreement, it being agreed that Tenant shall be responsible for
any fee or review costs charged by the Mortgagee. Upon request of Landlord,
Tenant will execute the Mortgagee's form of non-disturbance, subordination and
attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord's failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder.

21

--------------------------------------------------------------------------------


XXVII.  Attorneys' Fees.

        If either party institutes a suit against the other for violation of or
to enforce any covenant or condition of this Lease, or if either party
intervenes in any suit in which the other is a party to enforce or protect its
interest or rights, the prevailing party shall be entitled to all of its costs
and expenses, including, without limitation, reasonable attorneys' fees.

XXVIII.  Notice.

        If a demand, request, approval, consent or notice (collectively referred
to as a "notice") shall or may be given to either party by the other, the notice
shall be in writing and delivered by hand or sent by registered or certified
mail with return receipt requested, or sent by overnight or same day courier
service at the party's respective Notice Address(es) set forth in Article I,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by Law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery or the date on which delivery is refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, 3 Business Days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address in the manner described in
this Article.

XXIX.  Excepted Rights.

        This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself the use of:
(1) roofs, (2) telephone, electrical and janitorial closets, (3) equipment
rooms, Building risers or similar areas that are used by Landlord for the
provision of Building services, (4) rights to the land and improvements below
the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, and (7) the areas within the Premises used for the installation of
utility lines and other installations serving occupants of the Building.
Landlord has the right to change the Building's name or address. Landlord also
has the right to make such other changes to the Property and Building as
Landlord deems appropriate, provided the changes do not materially affect
Tenant's ability to use the Premises for the Permitted Use. Landlord shall also
have the right (but not the obligation) to temporarily close the Building if
Landlord reasonably determines that there is an imminent danger of significant
damage to the Building or of personal injury to Landlord's employees or the
occupants of the Building. The circumstances under which Landlord may
temporarily close the Building shall include, without limitation, electrical
interruptions, hurricanes and civil disturbances. A closure of the Building
under such circumstances shall not constitute a constructive eviction nor
entitle Tenant to an abatement or reduction of Rent.

XXX.  Surrender of Premises.

        At the expiration or earlier termination of this Lease or Tenant's right
of possession, Tenant shall remove Tenant's Property (defined in Article XV)
from the Premises, and quit and surrender the Premises to Landlord, broom clean,
and in good order, condition and repair, ordinary wear and tear excepted. Tenant
shall also be required to remove the Required Removables in accordance with
Article VIII. If Tenant fails to remove any of Tenant's Property within 2
Business Days after the termination of this Lease or of Tenant's right to
possession, Landlord, at Tenant's sole cost and expense, shall be entitled (but
not obligated) to remove and store Tenant's Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant's Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant's Property. In addition,

22

--------------------------------------------------------------------------------


if Tenant fails to remove Tenant's Property from the Premises or storage, as the
case may be, within 30 days after written notice, Landlord may deem all or any
part of Tenant's Property to be abandoned, and title to Tenant's Property shall
be deemed to be immediately vested in Landlord.

XXXI.  Miscellaneous.

A.This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the State of California
and Landlord and Tenant hereby irrevocably consent to the jurisdiction and
proper venue of such state. If any term or provision of this Lease shall to any
extent be invalid or unenforceable, the remainder of this Lease shall not be
affected, and each provision of this Lease shall be valid and enforced to the
fullest extent permitted by Law. The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of the Lease.

B.Tenant shall not record this Lease or any memorandum without Landlord's prior
written consent.

C.Landlord and Tenant hereby waive any right to a trial by jury in any eviction
or forcible entry and detainer action or similar proceeding based upon, or
related to, the subject matter of this Lease.

D.Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party ("Force Majeure"). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

E.Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations.

F.Tenant represents that it has dealt directly with and only with the Broker as
a broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
agrees to indemnify and hold Tenant and the Tenant Related Parties harmless from
all claims of any brokers claiming to have represented Landlord in connection
with this Lease.

Equity Office Properties Management Corp. ("EOPMC") is an affiliate of Landlord
and represents only the Landlord in this transaction. Any assistance rendered by
any agent or employee of EOPMC in connection with this Lease or any subsequent
amendment or modification hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

G.Tenant covenants, warrants and represents that: (1) each individual executing,
attesting and/or delivering this Lease on behalf of Tenant is authorized to do
so on behalf of Tenant; (2) this Lease is binding upon Tenant; and (3) Tenant is
duly organized and legally existing in the state of its organization and is
qualified to do business in the State of California. If there is more

23

--------------------------------------------------------------------------------

than one Tenant, or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
the parties and entities. Notices, payments and agreements given or made by,
with or to any one person or entity shall be deemed to have been given or made
by, with and to all of them.

H.Time is of the essence with respect to Tenant's exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.

I.The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant's
obligations under Articles IV.A, IV.B, VIII, XIV, XX, XXV and XXX shall survive
the expiration or early termination of this Lease.

J.Landlord has delivered a copy of this Lease to Tenant for Tenant's review
only, and the delivery of it does not constitute an offer to Tenant or an
option. This Lease shall not be effective against any party hereto until an
original copy of this Lease has been signed by both parties and delivered to
each party hereto.

K.All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

L.Tenant, within 15 Business Days after request, shall provide Landlord with a
current financial statement and such other information as Landlord may
reasonably request in order to create a "business profile" of Tenant and
determine Tenant's ability to fulfill its obligations under this Lease.
Landlord, however, shall not require Tenant to provide such information unless
Landlord is requested to produce the information in connection with a proposed
financing or sale of the Building. Upon written request by Tenant, Landlord
shall enter into a commercially reasonable confidentiality agreement covering
any confidential information that is disclosed by Tenant.

M.Pursuant to City Planning Code Section 163, the Landlord has entered into an
agreement with the Department of City Planning for the City of San Francisco,
California to provide and implement a Transportation Management Program for
building tenants and to participate in a program designed to coordinate commute
alternatives marketing and brokerage for greater downtown San Francisco,
California employees. During the Term of this Lease, Landlord agrees to provide
transportation brokerage and commute assistance services to Tenant and to assist
Tenant in meeting the transportation needs of its employees. Tenant agrees to
cooperate with and assist the Landlord's transportation management coordinator
(the "Coordinator"), through designation of a responsible employee to distribute
to Tenant's employees written materials promoting and encouraging the use of
public transit and/or ridesharing, and distribute and return to the Coordinator
transportation survey questionnaire forms. Tenant may agree, at its option, to
participate in other activities required of Landlord as incentives for
increasing use of public transit and/or ridesharing by employees in the
Building.

N.Subject to the provisions of this Section N, so long as Tenant is not in
default under this Lease, Tenant shall be entitled to use the Building's locker
room and shower facility (collectively, the "Shower Facility"). The use of the
Shower Facility shall be subject to the reasonable rules and regulations
(including rules regarding hours of use) established from time

24

--------------------------------------------------------------------------------

to time by Landlord for the Shower Facility. The costs of operating, maintaining
and repairing the Shower Facility may be included as part of Expenses. Tenant
acknowledges that the provisions of this Section shall not be deemed to be a
representation by Landlord that Landlord shall continuously maintain the Shower
Facility throughout the Term, and Landlord shall have the right, at Landlord's
sole discretion, to expand, contract, eliminate or otherwise modify the Shower
Facility. No expansion, contraction, elimination or modification of the Shower
Facility, and no termination of Tenant's or the Shower Facility user's rights to
the Shower Facility shall entitle Tenant to an abatement or reduction in Rent,
constitute a constructive eviction, or result in an event of default by Landlord
under this Lease. Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or its employees or agents arising as a
result of the use of the Shower Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of
action. It is the intention of Tenant with respect to the Shower Facility to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence.

O.This Lease shall be subject and subordinate to, and Tenant agrees to perform
and comply with, the terms, conditions and provisions of all documents of record
now or hereafter entered into affecting the Building and the Property.

XXXII.  Entire Agreement.

        This Lease, including the following exhibits and attachments which are
hereby incorporated into and made a part of this Lease, constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A (Outline and Location of Premises),
Exhibit B (Building Rules and Regulations), Exhibit C (Intentionally Omitted),
Exhibit D (Intentionally Omitted), Exhibit E (Intentionally Omitted) and
Exhibit F (Parking Agreement).

25

--------------------------------------------------------------------------------

        Landlord and Tenant have executed this Lease as of the day and year
first above written.


 
 
LANDLORD:
 
 
 
 
EOP-150 CALIFORNIA STREET, L.L.C., a Delaware limited liability company
 
 
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
 
 
By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

            Name:  

--------------------------------------------------------------------------------

            Title:  

--------------------------------------------------------------------------------


 
 
TENANT:
 
 
TENFOLD CORPORATION, a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

        This Exhibit is attached to and made a part of the Lease by and between
EOP-150 CALIFORNIA STREET, L.L.C., a Delaware limited liability company
("Landlord") and TENFOLD CORPORATION, a Delaware corporation ("Tenant") for
space in the Building located at 150 California Street, San Francisco,
California.

1

--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

1

--------------------------------------------------------------------------------

EXHIBIT C

1

--------------------------------------------------------------------------------

EXHIBIT D

1

--------------------------------------------------------------------------------

EXHIBIT E

1

--------------------------------------------------------------------------------

EXHIBIT F

1

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2

